Blandford, J.
Under the act of 1879 (Acts 1878-9, p. 184), where-suit was brought on a contract which bore on its face a higher rate of interest than seven per cent., it w>s incumbent on the plaintiff to show affirmatively that no greater rate than that specified in the contract had been taken, and a failure to do so would result in the loss of all interest, and only the principal, after deducting payments, could be recovered. To a suit brought on such a contract a plea of payment would *385lie, although the amount paid was paid more than a year before the filing of the plea. On showing that a higher rate than that specified in the contract was taken, the result would be that the principal sum would bear no interest, and the payments made would go in the ex-tinguishment of the principal.
W. F. Findley ; W. S. Pickreil, for plaintiffs in error.
Dunlap & Thompson, for defendant.
(a) Whether or not the provision in the act of 1875, requiring the filing of certain pleas of usury within twelve niont-hs, was repealed by the act of 1879, the plea in this case was not one of those contemplated by such provision.
Judgment reversed.